DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utsugi US 2009/0021611 hereinafter referred to as Utsugi in view of Yuen et al. US 2014/0313378 hereinafter referred to as Yuen further in view of Frank US 7,362,911 hereinafter referred to as Frank.
In regards to claim 1, Utsugi teaches:
"An image noise calibration apparatus, comprising a processor, wherein the processor executing a computer readable instruction set implements: acquiring raw image data output by an image sensor, wherein the image sensor includes an image sensitive unit array"
Utsugi teaches in Figure 1 and paragraph [0028] the imaging section 204, which is a CCD for example, outputs a calibration image imaged in a lightproof manner.  A CCD has individual image sensitive units that make up the imaging array.
"and the raw image data is output by the image sensitive unit array in an optical black state" 
Utsugi teaches in Figure 1 and paragraph [0028] the imaging section 204, which is a CCD for example, outputs a calibration image imaged in a lightproof manner.  Lightproof manner is interpreted as an optical black state.
"and determining fixed pattern noise (FPN) calibration data of the image sensor based on the raw image data output by the image sensitive unit array, 
Utsugi teaches in Figure 1, inter alia, an FPN correcting section 205 which uses the calibration image to generate an estimation of the FPN noise in the FPN estimating section 205a.  This data is then used to remove the FPN in the FPN removal section 205d.  This is equivalent to noise reduction of the image sensitive unit array.
“determining FPN data of each image sensitive unit based on the raw image data output by the image sensitive unit array”
Utsugi teaches in Figure 1 and paragraph [0028] the imaging section 204, which is a CCD for example, outputs a calibration image.  Utsugi teaches in Figure 1, inter alia, an FPN correcting section 205 which uses the calibration image to generate an estimation of the FPN noise in the FPN estimating section 205a.  The Examiner notes that the claims do not require the physical value that comprises the FPN data.  Therefore, any data related to the FPN of the image sensor may be interpreted as FPN data”
“wherein the FPN calibration data is used for noise reduction of the image sensitive unit array" 
Utsugi teaches in Figure 1, inter alia, an FPN correcting section 205 which uses the calibration image to generate an estimation of the FPN noise in the FPN estimating section 205a.  
Utsugi does not explicitly teach:
"and the number of the FPN calibration data is less than the number of image sensitive units in the image sensor"
However, the use of a representative value being used for more than one pixel in an imaging array is well-known.  For example, Yuen teaches in the Abstract, inter alia, calculating each compensation value corresponding to each pixel column according to a plurality of compensation pixel values of the each pixel column.  One column value for all the pixels in a column is equivalent to "less than the number of image sensitive units."  It would have been obvious for a person with ordinary skill in the art at before the invention was effectively filed to have modified Utsugi in view of Yuen to include the features of "and the number of the FPN calibration data is less than the number of image sensitive units in the image sensor" to provide a fixed pattern noise (FPN) removal method for an image sensor to compensate the pixel values by only calculating a corresponding compensation value of each column pixel, so as to save the memory space and reduce the computation complexity (Yuen paragraph [0007]).
Utsugi/Yuen do not explicitly teach:
“and determining FPN data, among FPN data of each of the image sensitive units that is larger than a threshold, as the FPN calibration data of the image sensor”
The Examiner notes that the claims do not require the physical value that comprises the FPN data.  Therefore, any data related to the FPN of the image sensor may be interpreted as FPN data”  Frank Figure 1 teaches a method for calibrating FPN noise of a pixel in which the FPN noise estimate is only updated when the confidence of the prediction is greater than a threshold.  
In regards to claim 21, Utsugi/Yuen/Frank teach all the limitations of claim 1 and further teach:
“wherein determining the FPN calibration data further includes: determining, for each image sensitive unit that has FPN data less than the threshold, the FPN calibration data as null”
Frank Figure 1 when the confidence is less than the threshold the FPN is not updated.  The Examiner interprets this as null.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Utsugi/Yuen in view of Frank to include the features of “wherein determining the FPN calibration data further includes: determining, for each image sensitive unit that has FPN data less than the threshold, the FPN calibration data as null” because Fixed pattern noise is the result of multiple effects that yield variations and nonuniformity in individual pixel performance and response to light (Frank column 1 lines 35-40).
Claim 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utsugi Utsugi in view of Yuen in view of Frank and further in view of Mo US 2012/0013780 hereinafter referred to as Mo.
In regards to claim 2, Utsugi/Yuen/Frank teach all the limitations of claim 1 but do not explicitly teach:
“wherein determining the FPN calibration data of the image sensor based on the raw image data output by the image sensing unit array further includes: for one column of image sensitive units in the image sensitive unit array, determining FPN calibration data of the column of image sensitive units based on raw image data output by the column of image sensitive units” 
Mo teaches in paragraph [0023] to correct for such column fixed pattern noise, one or more black pixel cells of the same column can be read and sampled during the readout of an image.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Utsugi/Yuen/Frank in view of Mo to include the features of “wherein determining the FPN calibration data of the image sensor based on the raw image data output by the image sensing unit array further includes: for one column of image sensitive units in the image sensitive unit array, determining FPN calibration data of the column of image sensitive units based on raw image data output by the column of image sensitive units” because to account for such noise within the imaging system, imaging systems can include various circuitry and/or processes for reducing or eliminating the noise (Mo paragraph [0003]).
Utsugi/Yuen/Frank do not explicitly teach:
“wherein the FPN calibration data of the column of image sensitive units is used for noise reduction of the column of image sensitive units, and the number of FPN calibration data of the column of image sensitive units is less than the number of image sensitive units in the column of image sensitive units”
Mo teaches in paragraph [0023] The samples from the black pixel cells of a column may then be averaged to calculate an average noise value.  Mo Figure 2 teaches that columns are composed of black pixel rows and active pixels.  However, only the black pixels are used in noise reduction.  This is equivalent to less than the number of image sensitive units in the column.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Utsugi/Yuen/Frank in view of Mo to include the features of “wherein the FPN calibration data of the column of image sensitive units is used for noise reduction of the column of image sensitive units, and the number of FPN calibration data of the column of image sensitive units is less than the number of image sensitive units in the column of image sensitive units” because to account for such noise within the imaging system, imaging systems can include various circuitry and/or processes for reducing or eliminating the noise (Mo paragraph [0003]).
In regards to claim 3, Utsugi/Yuen/Frank/Mo teach all the limitations of claim 2 and further teach:
“wherein the image sensitive units in the column are configured to output image data of a class of M-channel, the FPN calibration data of the column of image sensitive units includes FPN calibration data of the class of M-channel, and the number of FPN calibration data corresponding to each class of channel is smaller than the number of image sensitive units corresponding to that class of channel”

In regards to claim 4, Utsugi/Yuen/Frank/Mo teach all the limitations of claim 3 and further teach:
“wherein the raw image data is image data of a Bayer domain”
Yuen teaches in paragraph [0022] using a Bayer pattern structure for the pixel matrix 300.  It would have been obvious for a person with ordinary skill in the art at before the invention was effectively filed to have modified Utsugi in view of Yuen to include the features of “wherein the raw image data is image data of a Bayer domain” to provide a fixed pattern noise (FPN) removal method for an image sensor to compensate the pixel values by only calculating a corresponding compensation value of each column pixel, so as to save the memory space and reduce the computation complexity (Yuen paragraph [0007]).
In regards to claim 5, Utsugi/Yuen/Frank/Mo teach all the limitations of claim 2 and further teach:
“wherein the image sensitive units in the column are configured to output image data of a class of M-channel, and the number of FPN calibration data of the column of image sensitive units is M”
Yuen Figure 3, inter alia teaches 4 color channels R, G, Gr and Gb.  From Figure 3 the columns in the optical black area 322 is smaller than the number of image sensitive units.  It would have been obvious for a person with ordinary skill in the art at before the invention was effectively filed to have modified Utsugi in view of Yuen to include the features of “wherein the image sensitive units in the column are configured to output image data of a class of M-channel, and the number of FPN calibration data of the column of image sensitive units is M” to provide a fixed pattern noise (FPN) removal method for an image sensor to compensate the pixel values by only calculating a corresponding compensation value of each column pixel, so as to save the memory space and reduce the computation complexity (Yuen paragraph [0007]).
In regards to claim 6, Utsugi/Yuen/Frank/Mo teach all the limitations of claim 5 and further teach:
“wherein: the raw image data is image data of an RGB Bayer domain; and the class of M-channel includes a blue channel, a red channel, and two green channels”
Yuen teaches in paragraph [0022] using a Bayer pattern structure for the pixel matrix 300.  Yuen Figure 3, inter alia teaches 4 color channels R, G, Gr and Gb.  From Figure 3 the columns in the optical black area 322 is smaller than the number of image sensitive units.  It would have been obvious for a person with ordinary skill in the art at before the invention was 
In regards to claim 7, Utsugi/Yuen/Frank/Mo teach all the limitations of claim 2 and further teach:
“wherein the number of FPN calibration data of the column of image sensitive units is one”
Mo teaches in paragraph [0023] The samples from the black pixel cells of a column may then be averaged to calculate an average noise value.  This is equivalent to one noise value per column.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Utsugi/Yuen/Frank in view of Mo to include the features of “wherein the number of FPN calibration data of the column of image sensitive units is one” because to account for such noise within the imaging system, imaging systems can include various circuitry and/or processes for reducing or eliminating the noise (Mo paragraph [0003]).
Response to Arguments
Applicant's arguments filed 4/15/2021 have been fully considered but they are not persuasive.
Applicant argues that the threshold as taught by Frank cannot constitute a threshold because it is a threshold of a confidence indicator, not a threshold of predicted noise value.  However, the claims do not ever mention the phrase “predicted noise value” and certainly do not require the threshold to be a threshold of a predicted noise value.  Therefore, this argument is 
Applicant has also argued that the Office has not articulated reason for the combination of references and therefore, has not established a case of prima facie obviousness.  However, the Examiner has provided secondary references with motivations obtained from the secondary references.  Applicant has not indicated any of the motivation are deficient.  Therefore this argument appears to be nothing more than conclusory statement without any evidence.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996.  The examiner can normally be reached on 8:30AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422